IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LAWRENCE W. GORMAN,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3566

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION,

     Appellee.
_____________________________/

Opinion filed October 21, 2014.

An appeal from an order of the State of Florida, Reemployment Assistance
Appeals Commission.
Frank E. Brown, Chairman.

Lawrence W. Gorman, pro se, Appellant.

Norman A. Blessing, General Counsel, and Louis A. Gutierrez, Tallahassee, for
Appellee.

PER CURIAM.

      Appellant has sought review of a final order of the Reemployment

Assistance Appeals Commission, rendered on April 29, 2014.          The notice of

appeal, which was filed on July 8, 2014, failed to invoke the Court’s appellate

jurisdiction in a timely manner. Fla. R. App. P. 9.110(b). Accordingly, the appeal

is dismissed. Appellee’s motion to dismiss, filed on August 25, 2014, is denied.

WOLF, BENTON, and MAKAR, JJ., CONCUR.